Exhibit 10.3

 

FISERV, INC.

 

EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT

 

Employee/Optionee: Jeffery W. Yabuki

  Date: December 1, 2005             

 

Number of Shares of Common Stock Subject To This Agreement: 225,000

 

Pursuant to the Fiserv, Inc. Stock Option and Restricted Stock Plan (the
“Plan”), the Compensation Committee of the Board of Directors (the “Committee”)
of Fiserv, Inc. (the “Company”) has granted to you on this date an option (the
“Option”) to purchase the number of shares of the Company’s Common Stock, $.01
par value (the “Common Stock”), set forth above. Such number of shares (as such
may be adjusted as described in Section 10(a) below) is herein referred to as
the “Option Shares”. The terms and conditions of the Option are set forth in the
agreement below (the “Agreement”):

 

The Option is intended to be (and will be treated as) a “non-qualified stock
option” for Federal income tax purposes. The Option will not be treated either
by you or the Company as an “incentive stock option”, as defined in Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

  1. Date of Grant. This Option is granted to you on the date first above
written (the “Date of Grant”).

 

  2. Termination of Option. Your right to exercise this Option (and to purchase
the Option Shares) shall expire and terminate in all events on the earlier of
(a) the close of business on the tenth anniversary of the Date of Grant (the
“Expiration Date”), or (b) the date provided in Section 7 hereof.

 

  3. Option Price. The purchase price to be paid upon the exercise of this
Option will be [            ] per share, being the fair market value of such
shares on the Date of Grant.

 

  4. Provisions Relating to Exercise.

 

  (a) Commencing on first anniversary of the Date of Grant you will become
entitled to exercise this Option with respect to 33 1/3% of the Option Shares.
Commencing on each of the two succeeding anniversaries of Date of Grant, you
will become entitled to exercise this Option with respect to an additional 33
1/3% of the Option Shares.

 

  (b) Once you become entitled to exercise any part of this Option (and purchase
Option Shares) as provided in Section 4(a) hereof, that right will continue
until the Expiration Date or, if earlier, the date provided in Section 7. The
right to purchase Option Shares under this Option is cumulative, so that if the
full number of Option Shares purchasable in a period shall not be purchased, the
balance may be purchased at any time or from time to time thereafter during the
term of the Option.



--------------------------------------------------------------------------------

  (c) The Committee, in its sole discretion, may at any time accelerate the time
at which this Option first becomes exercisable by you with respect to any Option
Shares.

 

  5. Restrictive Covenants. If you violate any of the restrictive covenants in
Section 7.3.1 of your Employment Agreement with the Company dated [October ,
2005] (the “Employment Agreement”) in addition to other remedies of law, your
right to exercise this Option shall terminate immediately. Furthermore, the
Company may cancel, rescind, suspend, withhold or otherwise limit or restrict
any unexpired, unpaid or deferred part of the Option at any time if you are not
in compliance with all applicable provisions of this Agreement and the Plan, or
if you violate Section 7.3.1 of the Employment Agreement. In addition, failure
to comply with the provisions of Section 7.3.1 of the Employment Agreement prior
to and during the 12 months after any exercise, payment or delivery of Option
Shares pursuant to all or any part of this Option shall cause such exercise,
payment or delivery to be rescinded. The Company will notify you in writing of
any such rescission within 24 months after such exercise, payment or delivery.
Within 10 days after receiving such notice from the Company, you will pay to the
Company, as a result of the rescinded exercise, payment or delivery of Option
Shares, an amount equal to the difference between the fair market value of such
Option Shares on the date of exercise and the amount you paid to obtain such
Option Shares.

 

  6. Exercise of Option. To exercise the Option, you must complete the
transaction through our administrative agent’s website at
www.wachovia.com/corp_inst/soa/login, or the website of any successor
administrative agent, or call their toll free number at 1-877-828-0483 or
contact the Company at its then principal office (presently 255 Fiserv Drive,
Brookfield, WI 53045, Attn: Corporate Finance), specifying the number of Option
Shares being purchased as a result of such exercise, together with payment of
the full option price for the Option Shares being purchased. Payment of the
option price must be made in accordance with the Plan. In no event may a
fraction of a share be exercised or acquired.

 

  7. Termination of Employment/Change of Control

 

  (a) Upon the occurrence of the following events, the vesting of the Option
with respect to all remaining Option Shares that are not yet vested shall be
accelerated in full and shall remain exercisable in accordance with the
following terms:

 

  i. Without Cause or With Good Reason. If your employment is terminated by the
Company (other than for death, Disability or Cause), or if you terminate
employment with Good Reason in accordance with Paragraph 6.1.5 of the Employment
Agreement (as

 

2



--------------------------------------------------------------------------------

    such capitalized terms are defined in the Employment Agreement), then the
Option shall remain exercisable per the terms contained herein for a period of
two (2) years following the date of termination of employment.

 

  ii. Disability/Death. If your employment terminates as a result of Disability
(as defined in the Employment Agreement) or death, then you are (or in the event
of your death or Disability resulting in judicial appointment of a guardian ad
litem, administrator or other legal representative, the executor or
administrator of your estate, any person who shall have acquired the Option
through bequest or inheritance or such guardian ad litem, administrator or other
legal representative is) entitled to exercise this Option per the terms
contained herein within one (1) year after your employment terminates.

 

  (b) Retirement. If your employment terminates due to your retirement at age 55
or older with 25 years of service, retirement at age 62 or older with 10 years
of service or retirement at age 65 or older, then you are entitled to exercise
this Option to the extent that you were entitled to exercise the Option as of
the date of retirement per the terms contained herein within one (1) year after
your employment terminates.

 

  (c) Cause. If your employment is terminated for Cause (as defined in the
Employment Agreement) this Option shall terminate immediately.

 

  (d) Voluntary Resignation. If you terminate employment voluntarily without the
consent of the Company for any reason not described above, then you may exercise
your Option to the extent that you were entitled to exercise such Option as of
the date of termination, for a period of thirty (30) days following your
termination of employment. Your Option with respect to the unvested Option
Shares shall terminate upon such termination of employment.

 

  (e) Change of Control. If a Change of Control of the Company (as defined in
the Plan) occurs, this Option shall become fully vested and exercisable with
respect to all Option Shares covered by this Option and the Option shall remain
exercisable in accordance with the Key Executive Employment and Severance
Agreement dated November 7, 2005 (the “KEESA”).

 

  (f) Expiration Date. Notwithstanding any provision contained in this Section 7
to the contrary, in no event may this Option be exercised to any extent by
anyone after the Expiration Date.

 

  8. Securities Representations. You acknowledge receipt of the Prospectus under
the Registration Statement on Form S-8 (Registration No. 333-34310) with respect
to the

 

3



--------------------------------------------------------------------------------

    Plan filed by the Company with the Securities and Exchange Commission. You
understand that if you are an officer, director, 10% shareholder or are
otherwise an “affiliate” (within the meaning of Rule 405 under the Securities
Act of 1933 (the “Securities Act”)) of the Company, you may not re-sell any
shares acquired pursuant to the exercise of this Option except pursuant to a
Registration Statement meeting the requirements of the Securities Act or an
exemption from the registration requirements of the Securities Act. You
represent and agree that you will comply with all applicable laws relating to
the Plan and the grant and exercise of this Option and the disposition of the
Option Shares, including without limitation federal and state securities and
“blue sky” laws.

 

The Company may affix appropriate legends upon the certificates for the Option
Shares and may issue such “stop transfer” instructions to its transfer agent in
respect of such shares as it determines, in its discretion, to be necessary or
appropriate to (a) prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act, or (b) implement the provisions
of the Plan or any agreement between the Company and you with respect to such
Option Shares.

 

  9. Tax Representations.

 

  (a) You represent and warrant that you understand the Federal, state and local
income tax consequences of the granting of this Option to you, the exercise of
this Option and purchase of Option Shares and the subsequent sale or other
disposition of any Option Shares. In addition, you understand and agree that,
when you exercise the Option and thereby realize gross income (if any) taxable
as compensation in respect of such exercise, the Company will be required to
withhold Federal, state and local taxes on the full amount of the compensation
income realized by you and may also be required to withhold other amounts as a
result of such exercise. Accordingly, at or prior to the time that you exercise
the Option, you hereby agree to provide the Company with cash funds or Common
Stock (subject to Section 9(b)) equal in value to the total federal, state and
local taxes and other amounts required to be withheld by the Company or its
subsidiary in respect of any such compensation income or make other arrangements
satisfactory to the Company regarding such payment. All matters with respect to
the total amount to be withheld shall be determined by the Committee in its sole
discretion.

 

  (b) You may satisfy the Company’s withholding tax requirements by electing to
have the Company withhold that number of shares of Common Stock otherwise
deliverable to you upon exercise of the Option or to deliver to the Company a
number of shares of Common Stock, in each case, having a Fair Market Value on
the Tax Date (as such terms are defined below) equal to the minimum amount
required to be withheld as a result of the exercise of the Option. The election
must be made in writing in accordance with such rules and regulations and in
such form as the Committee may determine. The election must be delivered to the
Company prior to the Tax

 

4



--------------------------------------------------------------------------------

    Date. If the number of shares so determined shall include a fractional
share, then you shall deliver cash in lieu of such fractional share. As used
herein: (y) “Tax Date” means the date on which you must include in your gross
income for federal income tax purposes the fair market value of the Common Stock
deliverable to you upon the exercise of the Option; and (z) “Fair Market Value”
means the per share closing price on the date in question on the principal
market in which shares of stock which are equivalent to the Option Shares then
traded or, if no sales of such stock have taken place on such date, the closing
price on the most recent date on which selling prices were quoted.

 

  10. General Provisions.

 

  (a) If the total outstanding shares of Common Stock of the Company shall be
increased or decreased or changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company through
reorganization, merger or consolidation, recapitalization, stock split,
split-up, combination, exchange of shares, declaration of any dividends payable
in Common Stock, or the like, then the number and kind of Option Shares (and
option price per share) subject to the unexercised portion of this Option shall
be appropriately adjusted by the Board of Directors of the Company, whose
determination shall be effective and binding. Such adjustment may provide for
the elimination of fractional shares which might otherwise be subject to the
Option without payment therefor.

 

  (b) Neither the Plan nor this Option shall confer upon you any right to
continue to be employed by the Company or any subsidiary of the Company or limit
in any respect any right of the Company or any subsidiary of the Company to
terminate your employment at any time, without liability.

 

  (c) This Agreement, the Plan, the Employment Agreement and the KEESA contain
the entire agreement between the Company and you relating to the Option and
supersedes all prior agreements or understandings relating thereto.

 

  (d) This Agreement may not be amended, changed or waived other than by written
instrument signed by the parties hereto.

 

  (e) If any one or more provisions of this Agreement shall be found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

  (f) This Agreement shall be governed by and construed in accordance with the
laws of the State of Wisconsin, without regard to conflict of law provisions.

 

5



--------------------------------------------------------------------------------

  (g) The Company and you agree that they will both be subject to and bound by
all of the terms and conditions of the Plan. The Plan Prospectus is accessible
on the Company’s administrative agent’s website in the “forms library”
(www.wachovia.com/corp_inst/soa/login), or the website of any successor
administrative agent, or a paper copy is available upon request. Any capitalized
term not defined herein shall have the meaning ascribed to it in the Plan. In
the event of a conflict between the terms of this Agreement and the terms of the
Plan, the terms of the Plan shall govern.

 

  (h) This Option is not transferable otherwise than by will or the laws of
descent and distribution and may be exercised, during your lifetime, only by you
or your legal representatives.

 

  (i) This Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and to any heir, distributee, executor,
administrator or legal representative entitled by law to your rights hereunder.

 

  (j) You shall not have the rights of a shareholder with respect to any shares
of Common Stock to be acquired upon exercise of this Option until the stock
certificate representing such shares is issued.

 

6



--------------------------------------------------------------------------------

  (k) You understand that, under the terms of the Plan and this Agreement, the
Company may cancel or rescind this Option in certain circumstances, including,
without limitation, if you violate the provisions of Section 7.3.1 of the
Employment Agreement prior to, or within 12 months after, the exercise of any
Option Shares.

 

Please acknowledge acceptance of this Agreement by signing the enclosed copy of
this Agreement in the space provided below.

 

FISERV, INC. By:  

 

--------------------------------------------------------------------------------

    Kenneth R. Jensen, Sr. Executive Vice President

 

Accepted and Agreed to:

 

--------------------------------------------------------------------------------

Jeffery W. Yabuki

 

7